appeal from the judgment of conviction, and, therefore, we need not
                address it. Bryant, 102 Nev. at 272, 721 P.2d at 368. Accordingly, we
                           ORDER the judgment of conviction AFFIRMED.




                                                  Saitta


                cc: Hon. Carolyn Ellsworth, District Judge
                     Sandra L. Stewart
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A